PER CURIAM:
Richard C. Foy appeals the district court’s orders granting the individual defendants’ motions to dismiss his Title VII, malicious discharge, and defamation claims, denying Foy’s motion for summary judgment, and granting summary judgment to Defendants Whitsel and Bank of America Corporation on Foy’s claims of hostile work environment, sex discrimination, retaliation, malicious discharge, and defamation. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Foy v. Bank of America Corp., No. 5:04-cv-00944-FL (E.D.N.C. June 15, 2005; Feb. 21, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.